DECISION AND JUDGMENT ENTRY
{¶ 1} This is an accelerated appeal from a judgment of the Lucas County Court of Common Pleas which granted summary judgment to appellees, The Toledo Hospital ("TTH") and Roger Staccone ("Staccone"), an employee of TTH, on the claim asserted by appellant, Pamela S. Armstrong, for injuries sustained on June 8, 1999, while she was a patient at TTH. For the reasons stated herein, this court affirms the judgment of the trial court.
 {¶ 2} In her assignment of error, appellant argues that the trial court erred in applying the one year statute of limitations found in R.C. 2305.11(B)(1) for a medical claim rather than the two year statute of limitations found in R.C. 2305.10 in her action against appellees for injuries she sustained while being transferred from a wheelchair to her bed by Staccone. This court finds no merit in this assignment of error.
 {¶ 3} Appellant's assignment of error is found not well-taken on the authority of Rome v. Flower Mem. Hosp. (1994), 70 Ohio St.3d 14, 16, and Flynn v. St. Vincent Mercy Medical Center (Sept. 21, 2001), Lucas App. No. L-01-1241. The judgment of the Lucas County Court of Common Pleas is affirmed. Costs assessed to appellant.
JUDGMENT AFFIRMED.
Peter M. Handwork, P.J., Richard W. Knepper, J., and Mark L.Pietrykowski, J., concur.